DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/22 has been entered.

Claim Interpretation
For purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 

Applicant has not unambiguously defined “dummy area” in the specification. Its common meaning in the art is a space not containing an active element. There is no criteria to define the boundaries of the “space”. 
Thus, a “dummy area” will be interpreted as a 3d volume not having an active area therein, though an active area may be adjacent thereto. This is consistent with the usage of the term in the Applicant’s specification. In Fig. 5, applicant calls 101d the dummy area, even though there is a TFT (active element) in the volume between 160 on the bottom, 102 on the top, and between 881 and 882 on the sides. Thus, the dummy area 101d must reasonably be the volume not filled by the TFT itself, nor by the structures 220/190/442/180/etc. thereon, between 102, 160, 881, and 882. As another example of the Applicant’s usage, in Fig. 6, Applicant calls 101d a dummy area, and therein, the volume is that surrounded by 642 on the bottom, by 102 on the top, and by 881 and 882 on the sides.  

The applicant is hereby notified that the examiner is treating claim 22 as a "product-by-process” claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and also see MPEP 2113).  
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. (See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) and also see MPEP 2113).
Claim 22 is directed to a “display device”, and contains the limitation “wherein the dummy area is defined by a dummy mask portion.” The devices shown in the figures in side view in Figs. 5-7 do not contain a mask layer. The devices shown in the figures in top view in the elected Figs. 4, 8, and 10 do not contain a mask layer. The specification does disclose a mask in para 159-160. However, it is clear that this is a mask used in a process of manufacturing the device, and the specification contains no support for this mask being in the device. The claim has no other limitations that limit the size, orientation, or geometry of the mask and/or the dummy area. Thus, a mask (that is temporarily put on the device to define the area wherein the dummy area will be) on its own does not impart any distinctive structural characteristic to the final device. Thus, the limitation will have no patentable weight other than requiring a dummy area to exist.
Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  (See In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983)).
Also note the use of 102/103 rejections for product-by-process claims has been approved by the courts.  (See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972), and also see MPEP 2113).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 13, 16-17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2017/0205771 A1 (“Lin”).
Lin teaches:

    PNG
    media_image1.png
    337
    498
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    414
    471
    media_image2.png
    Greyscale


Lin teaches:
1. A display device (see e.g. Figs. 1-2), comprising: 
a first substrate 21 comprising a display area 23 and a non-display area (e.g. area of 21 outside the periphery of 23); 
a display element (23 itself is called a “display element”, para 69; it contains display elements such as TFTs and OLEDs, see para 72) disposed on the display area of the first substrate, the display element comprising a light emitting layer (inherently within 23 or within the OLED within 23);
5a first sealing portion 26 disposed on the non-display area of the first substrate; 
a second substrate 24 facing the first substrate in a first direction (e.g. vertical direction, as shown in Fig. 1); 

a hole 22 defined through the first substrate and the second substrate (see Figs. 1-2) along the first direction in the display area; and 
a second sealing portion 25 disposed between the first substrate and the second substrate 10and enclosing the hole,
wherein:
the first substrate further comprises a dummy area (the volume not filled by 23 but otherwise between 25, 26, 21, and 24 in Fig. 1; some of the dummy area is above 23, some of it is laterally between 23 and 26, and some of it is laterally between 23 and 25) located between the first sealing portion and the second sealing portion,
the light emitting layer of the display element is not disposed in the dummy area (Fig. 1).

Regarding the limitation “the dummy area is surrounded by the first sealing portion, the second sealing portion, and the light emitting layer in plan view”, Fig. 1 makes it clear that 23 does not extend all the way to the hole in 21 nor to the inner sealing 25. Lin does not explicitly show this in the top-view of Fig. 2, which is clearly not consistent with Fig. 1. Also, 24 is not shown in Fig. 1. Thus, it is obvious to one of ordinary skill in the art that Fig. 2 is incomplete and that 23 has some boundary near the hole. The shape of the boundary is not clear - it could be circular, square, rectangular, or some other shape. For illustration, a dotted square is shown in an annotated version of Fig. 2 below. It would be clear to one of ordinary skill in the art that the dummy area as defined above would have some plan view where it is surrounded by a combination of 25, 26, and 23, because it would extend between 25 and the dotted rectangle, and above 23, and between 23 and 26.


    PNG
    media_image3.png
    414
    471
    media_image3.png
    Greyscale



153. The display device of claim 1, wherein the dummy area is located between the second sealing portion and one side of the first sealing portion that is disposed closest to the second sealing portion (there is an area between 25 and 26, see Fig. 1, and the dummy area may be all of an arbitrarily chosen subset of this area; this dummy area either can be interpreted as having no active element therein by choosing it as the area laterally between 25 and 23, or it may be an area having an active element therein as choosing it as the entire area laterally between 26 and 25).  

4. The display device of claim 3, wherein the dummy area 20includes four sides (the actual shape of the dummy area may be arbitrarily assigned, as discussed in the claim interpretation section above, and thus a polygonal shape having four sides is one such assignment).  

5. The display device of claim 4, wherein 
each of a third side and a fourth side of the dummy area that are disposed along a second direction in which long sides of the first sealing portion face each other has a curved line shape, and 
48a first side and a second side of the dummy area that are disposed along a third direction in which short sides of the first sealing portion face each other have a straight line shape and a curved line shape, respectively,
wherein the third and fourth sides of the dummy area are defined by the light emitting layer (see Figs 1 and 2, wherein there is an area between 25 and 26, see Fig. 1, which is not taken up by 23 because 23 does not border either 26 or 25; in Fig. 2, the plan view is shown, but it seems to show 23 bordering 25 in contradiction with Fig. 1. However, from Fig. 1 and the specification, it clear that there is a dummy area above 23, and between the outermost side of 23 and the innermost side of 26, and between the innermost side of 23 and the outermost side of 25).

56. The display device of claim 5, wherein a distance between the third side and the fourth side gradually increases along the third direction from the one side of the first sealing portion that is disposed closest to the second sealing portion toward the second sealing portion
 (the actual shape of the dummy area may be arbitrarily assigned, as discussed in the claim interpretation section above, and the claimed shape is one such assignment).  

7. The display device of claim 5, wherein a curvature of the third side is about 10equal to a curvature of the fourth side
(the actual shape of the dummy area may be arbitrarily assigned, as discussed in the claim interpretation section above, and the claimed shape is one such assignment).  

8. The display device of claim 5, wherein 
the second sealing portion has a circular shape, and 
a curvature of the second sealing portion is about equal to or less than a curvature of 15the third side or the fourth side
(the actual shape of the dummy area may be arbitrarily assigned, as discussed in the claim interpretation section above, and the claimed shape is one such assignment).	

9. The display device of claim 5, wherein 
the first side is adjacent to the first sealing portion, 
the second side is adjacent to the second sealing portion, and 
20a length of the second side is greater than a length of the first side
(the actual shape of the dummy area may be arbitrarily assigned, as discussed in the claim interpretation section above, and the claimed shape is one such assignment).


13. The display device of claim 1, wherein 
the display element comprises a light 15emitting layer, and 
the light emitting layer is selectively disposed only in the display area of the display area and the dummy area (the dummy area may be assigned as only the area laterally between 25 and 23).


16. The display device of claim 1, wherein no pattern layer exists in the dummy area (the dummy area may be assigned as only the area laterally between 25 and 23, wherein no patterned layer exists on the top of 21).  

517. The display device of claim 1, wherein a width of the second sealing portion is less than a width of the first sealing portion (see top view, wherein the width from left-to-right of second sealing portion 25 is less than the width of the first sealing portion 26 because the diameter of 25 is much smaller than the width of 26).  

21. The display device of claim 1, wherein a part of the dummy area is located in the display area of the first substrate, and another part of the dummy area is located in the non-display area of the first substrate (the dummy area is not defined; it can include part of the area of 23 and the area between 23 and 25).

22. The display device of claim 1, wherein the dummy area is defined by a dummy mask portion (see product-by-process discussion above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 14-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2018/0151834 A1 (“Kanaya”).
Lin teaches claim 1, as discussed above, but does not teach: 
wherein a hole injecting layer, a hole 20transporting layer, an electron transporting layer, and an electron injecting layer are further selectively disposed only in the display area of the display area and the dummy area (claim 14);
an insulating layer having a concavo-convex shape disposed in the dummy area (claim 15); or
the non-display area of the first substrate comprises a pad area that does not overlap the second substrate, and a non-pad area that overlaps 20the second substrate, a first side of first and second sides of the first sealing portion that face each other is more adjacent to the non-pad area, and the second sealing portion is more adjacent to either one of the first side and the second side (claim 20).

Kanaya teaches (see e.g. Figs. 1, 3, 7, 17, 18):
wherein a hole injecting layer, a hole 20transporting layer, an electron transporting layer, and an electron injecting layer are further selectively disposed only in the display area of the display area and the dummy area (these layers are part of the organic light emitting layer, para 46) (in combination with Lin, they would exist only where Lin’s 23 exists, only in the display area) (claim 14);
an insulating layer (144 and/or 146 and/or 123) having a concavo-convex shape disposed in the dummy area (the dummy area being the area between the hole and the active elements) (claim 15); and
the non-display area of the first substrate 101 comprises a pad area 107 (Fig. 1) that does not overlap the second substrate 102, and a non-pad area that overlaps 20the second substrate, a first side of first and second sides of the first sealing portion that face each other is more adjacent to the non-pad area (see e.g. Figs. 17-18), and the second sealing portion is more adjacent to either one of the first side and the second side (see e.g. Figs. 17-18) (claim 20).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Kanaya to the invention of Lin. The motivation to do so is that the combination produces the predictable results of providing multiple through holes 110 (Figs. 17-18) so that the device may be a notebook-like device (para 113); the insulating layer made of resin or epoxy (para 41) is useful as both a planarization material (para 41) and for having convex parts (para 69) to help prevent moisture from entering the device (para 70). The use of electron and hole injection and transport layers merely provides well-known details of how an OLED functions in an OLED display, details of which Lin leaves mostly silent; these layers allow the electrons and holes to be injected and transported to the area where they combine and emit light.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of US 2017/0077192 A1 (“Jang”).
Lin teaches claim 1, as discussed above, but does not teach: 
at least one of: a first heat transfer layer disposed between the first substrate and the first sealing 10portion; and a second heat transfer layer disposed between the first substrate and the second sealing portion (claim 18); or 
the first heat transfer layer contacts the 15first sealing portion, and the second heat transfer layer contacts the second sealing portion (claim 19).  

Jang teaches:
at least one of: a first heat transfer layer disposed between the first substrate and the first sealing 10portion; and a second heat transfer layer disposed between the first substrate and the second sealing portion (see metal layer 228 and layer 231, cover figure, between substrate 109 and sealing portion 30) (claim 18); and 
the first heat transfer layer contacts the 15first sealing portion, and the second heat transfer layer contacts the second sealing portion (the layer 228/231 contacts 30) (claim 19).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Jang to the invention of Lin. The motivation to do so is that the combination produces the predictable results of allowing the metal 228 to transfer heat to the sealing member (para 111), to allow the sealing of the substrates together by melting the sealing member (para 60).

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered but are not persuasive. The 2/11/22 remarks (page 13) allege that Lin does not teach the “surrounded by…” limitation. Applicant attempts to define the dummy area of Lin as a rectangular area that includes 23. (See applicant-annotated figure on page 14). This is not persuasive, because Applicant may not interpret the dummy area as they wish. The interpretation has been set forth above, as the volume between 21, 24, 25, and 26 that excludes 23. This is consistent with the full usage of the term in the Applicant’s specification, as discussed in the claims interpretation section. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin Parendo/Primary Examiner, Art Unit 2819